                                   1

                                   2

                                   3

                                   4

                                   5
                                                                    UNITED STATES DISTRICT COURT
                                   6
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   7

                                   8
                                        WILLIAM D. PAUL,                                Case No. 17-cv-07197-SI
                                   9
                                                      Plaintiff,
                                  10                                                    ORDER GRANTING IN PART AND
                                                v.
                                                                                        DENYING IN PART DEFENDANTS'
                                  11
                                                                                        MOTIONS TO DISMISS AND
                                        REDWOOD NATIONAL AND STATE
                                  12                                                    GRANTING PLAINTIFF LEAVE TO
                                        PARKS DEPARTMENT, et al.,
Northern District of California




                                                                                        AMEND
 United States District Court




                                  13                  Defendants.
                                                                                        Re: Dkt. Nos. 84, 87
                                  14

                                  15
                                              Now before the Court are motions to dismiss the Second Amended Complaint (“SAC”)
                                  16
                                       filed by two sets of defendants: (1) the federal defendants, consisting of the United States of
                                  17
                                       America, Chief National Park Service (“NPS”), NPS Supervising Ranger Gregory Morse, and
                                  18
                                       NPS Park Rangers Aaron Millhench and Elizabeth Hamilton, and (2) the state defendants,
                                  19
                                       California State Park (“CSP”) Rangers Mike Whelan and Kevin Cather.           The motions are
                                  20
                                       scheduled for a hearing on October 5, 2018. Pursuant to Civil Local Rule 7-1(b), the Court finds
                                  21
                                       these matters appropriate for resolution without oral argument and VACATES the hearing. For
                                  22
                                       the reasons set forth below, defendants’ motions are GRANTED in part and DENIED in part, and
                                  23
                                       the Court GRANTS plaintiff partial leave to amend. If plaintiff chooses to file an amended
                                  24
                                       complaint, he must do so within the scope of the leave granted in this order. Any amended
                                  25
                                       complaint must be filed no later than October 22, 2018.
                                  26
                                  27

                                  28
                                   1                                      FACTUAL BACKGROUND

                                   2           On the afternoon of January 22, 2016, plaintiff William Paul was hiking in Jedediah Smith

                                   3   Redwood National and State Park (“RNSP”) with his dog off-leash. Dkt. No. 80, SAC at ¶ 20.

                                   4   Plaintiff alleges that the SAC “is an account of what happened that fateful day based on the video

                                   5   from a body camera worn by NPS Ranger Elizabeth Hamilton, and Mr. Paul’s recollection of the

                                   6   events that transpired.” Id. Plaintiff alleges that his truck was parked at the trailhead. Id. at ¶ 21.1

                                   7   “The body camera that defendant Hamilton was wearing was turned on for approximately 15

                                   8   minutes before Mr. Paul reached the trailhead, although Mr. Paul believes that they had been

                                   9   parked there for much longer as they had already called in the license plate.” Id. Plaintiff alleges,

                                  10   “Defendant Hamilton is heard whispering to Defendant Millhench that she suspected the vehicle

                                  11   tag was stolen and that dispatch had lied to them about the truck being registered.” Id. The SAC

                                  12   alleges that the body camera footage shows Millhench and Hamilton looking into the truck with a
Northern District of California
 United States District Court




                                  13   flashlight, Millhench observing that there was no Vehicle Identification Number (“VIN”) on the

                                  14   dashboard of the vehicle, and Hamilton commenting that VIN infractions are misdemeanors. Id.

                                  15   at ¶¶ 22, 23.

                                  16           Plaintiff alleges that as he reached the trailhead, Millhench and Hamilton had their

                                  17   weapons drawn and one of the officers yelled at plaintiff to get on the ground. Id. at ¶ 25.

                                  18   Millhench ordered plaintiff to place his dog in his vehicle. Id. Millhench explained that plaintiff’s

                                  19   dog must be on a leash and that the officers had questions about the missing VIN. Id. Millhench

                                  20   asked plaintiff if he had any weapons and asked him to lift up his shirt to verify he did not. Id. at

                                  21   ¶¶ 27, 28. Millhench asked plaintiff if he would mind being frisked, and “Mr. Paul stated that he

                                  22

                                  23
                                               1
                                                 Plaintiff’s opposition to defendants Whelan and Cather’s motion to dismiss states that the
                                       vehicle was actually owned by a “Hector Perez.” Dkt. No. 100 at 10. Plaintiff’s opposition to the
                                  24   federal defendants’ motion to dismiss attaches a number of exhibits, including two reports that
                                       appear to have been prepared by Millhench, and which list Hector Perez as the registered owner of
                                  25   the vehicle. Dkt. No. 91, Ex. A & D. As defendants note in their reply brief, the issue of
                                       ownership of the vehicle raises a question as to whether plaintiff has standing to challenge the
                                  26   search and seizure of the vehicle. The Court addresses this issue infra.
                                               Although ordinarily the Court limits its review of the sufficiency of the complaint to the
                                  27   four corners of the complaint, the Court will consider plaintiff’s exhibits to the extent the exhibits
                                       are relevant to assessing whether plaintiff can state a claim. Defendants have not objected to the
                                  28   exhibits, and in fact defendants’ reply briefs have cited those same exhibits in support of certain
                                       contentions.
                                                                                         2
                                   1   would like to keep the rights he still he had.” Id. at ¶ 28. Millhench ordered plaintiff to put his

                                   2   keys on the hood of the truck and to turn around with his back towards the rangers. Id. at ¶¶ 28,

                                   3   29. Plaintiff told Millhench he did not want to turn his back on the rangers, stating “You know

                                   4   90% of people killed by cops are shot in the back?” Id. at ¶ 29. Plaintiff tossed his keys towards

                                   5   his truck and asked whether the rangers had probable cause. Id. Plaintiff alleges that Millhench

                                   6   was angry and that plaintiff feared he was going to die. Id.

                                   7          Plaintiff alleges, “In that instant, Defendants Millhench and Hamilton took Mr. Paul to the

                                   8   ground. The next thing Mr. Paul recalls is lying face-down in the mud with Defendants Millhench

                                   9   and Hamilton driving their knees into his back, pulling his arms behind his back, and handcuffing

                                  10   him. Mr. Paul did not know whether he had been tased or hit with a blunt object. While he held

                                  11   Mr. Paul down, Defendant Millhench aggressively searched the person of Mr. Paul and radioed

                                  12   dispatch that he had ‘one in custody.’” Id. at ¶ 30.      At some point, plaintiff was handcuffed.
Northern District of California
 United States District Court




                                  13   Plaintiff alleges that Hamilton was training Millhench and that Hamilton, as his trainer,

                                  14   encouraged “his aggressive attitude and behavior by praising [Millhench’s] actions.” Id. at ¶ 55.

                                  15            A few minutes later, CSP Rangers Mike Whelan and Kevin Cather arrived. Id. at ¶ 31.

                                  16   Cather assisted Millhench in getting plaintiff to his knees and Millhench searched plaintiff once

                                  17   more. Id. Millhench allegedly placed some of the contents from plaintiff’s pockets into his own

                                  18   pocket, and Cather placed the rest of plaintiff’s items on the ground. Id. Plaintiff alleges that he

                                  19   told defendants that he had a “mental disability and did not understand what was going on.” Id.

                                  20   at ¶ 32. Plaintiff alleges he left his ID at home but provided his personal information to Cather.

                                  21   Id. at ¶ 33. Plaintiff alleges that he “stated several times that he did not want to answer their

                                  22   questions and did not give consent to search his vehicle.” Id. Millhench continued to pressure

                                  23   plaintiff to answer questions and told plaintiff they would search his vehicle without his consent.

                                  24   Id. Plaintiff states that he told defendants that the vehicle information was in the glove box. Id.

                                  25          Plaintiff alleges he did not resist arrest and remained handcuffed, standing in the rain. Id.

                                  26   at ¶¶ 33-34. Millhench consulted with Whelan, who told Millhench to tell plaintiff that he was

                                  27   being “lawfully detained.” Id. at ¶ 34. Millhench then put plaintiff in the back of the patrol unit.

                                  28   Id. Plaintiff alleges that prior to searching plaintiff’s vehicle, the rangers were informed that
                                                                                         3
                                   1   plaintiff’s license was “clear and valid.” Id. at ¶ 35.

                                   2          Defendants took plaintiff’s dog and put her in the CSP Rangers’ vehicle. Id. at ¶ 36.

                                   3   Thereafter, Millhench searched plaintiff’s vehicle. Id. Plaintiff alleges that “Millhench did not

                                   4   check the VIN inside the driver’s door nor did he pop the hood to check the VIN. For being so

                                   5   concerned about the identity of the vehicle, Millhench did not even retrieve the paperwork in the

                                   6   glove box.” Id. Millhench found no drugs or weapons in the vehicle, but stated he suspected there

                                   7   was methamphetamine inside the vehicle. Id. at ¶ 39. Millhench stated he needed to inventory the

                                   8   vehicle prior to towing it. Id. at ¶ 37. Whelan then came over and asked Millhench if he had

                                   9   checked the VIN. Id. at ¶ 38. Millhench checked the VIN inside the driver’s door, and “[o]nce

                                  10   Millhench checks the VIN he realizes that the VIN on the dash was not intentionally removed.”

                                  11   Id.

                                  12          The SAC alleges, “At this point we hear the truth: Defendant Millhench is no longer
Northern District of California
 United States District Court




                                  13   concerned about the identity of the vehicle and realizes that Mr. Paul is not a drug dealer.

                                  14   Millhench exclaims, ‘Generally, when people freak out like that it’s because they don’t want me to

                                  15   find meth in their car.’” Id. at ¶ 39. Plaintiff alleges that after the vehicle search, the four rangers

                                  16   “spend several minutes discussing what they could charge Mr. Paul with, and by adding the

                                  17   trumped-up charges for fishing, removing a VIN, and resisting arrest, they felt like there was

                                  18   enough to justify taking him to jail, towing his vehicle, and impounding his dog. Defendant

                                  19   Whelan makes the final decisions.” Id. at ¶ 42.

                                  20          Plaintiff claims Millhench and Hamilton purposely left his money on the ground before

                                  21   transporting him to Del Norte County Jail. Id. at ¶¶ 44, 45. During the transit, Millhench and

                                  22   Hamilton allegedly turned on the air conditioning when plaintiff requested heat. Id. at ¶ 45.

                                  23   Plaintiff alleges that upon arrival at the jail, he mentioned to Millhench and Hamilton that his dog

                                  24   had salmon poisoning and needed medication. Id. at ¶ 46. Millhench then informed plaintiff that

                                  25   they had his truck towed and dropped off his dog at the pound, which upset plaintiff. Id. Two Del

                                  26   Norte County Sheriff’s deputies took over custody of plaintiff and held him in Del Norte County

                                  27   Jail for over eight hours with no opportunity to make a phone call. Id. at ¶ 47.

                                  28          Plaintiff’s discharging paperwork cited him for having a dog off-leash, a fishing violation,
                                                                                          4
                                   1   removing a VIN, and resisting arrest. Id. at ¶¶ 42, 48. Plaintiff alleges that these charges were

                                   2   baseless. Id. Plaintiff alleges he suffered from shock and hypothermia when released on January

                                   3   23, 2016. Id. at ¶ 49. He further claims that he feared for the life of his dog and that he went to

                                   4   the pound on January 24, 2016. Id. at ¶¶ 49-51. A volunteer agreed to give the medicine to his

                                   5   dog. Id. Plaintiff alleges he is on a fixed income and had to borrow money to get his dog out of

                                   6   the dog pound. Id. at ¶ 52.

                                   7          The SAC alleges that the defendants “fabricated the criminal charges in order to justify

                                   8   their unlawful actions,” and that defendants brought the charges to the district attorney for

                                   9   prosecution. Id. at ¶ 91. However, the SAC also alleges that when plaintiff appeared in court on

                                  10   the day and time designated on his jail release form, “the judge informed him that he had no

                                  11   charges before him. There was no court file for William Paul.” Id. at ¶ 53. Plaintiff claims that

                                  12   the incident caused him severe emotional distress and trauma. Id. at ¶ 87.
Northern District of California
 United States District Court




                                  13          The SAC alleges the following claims: (1) Count One, Violation of the First, Fourth, Fifth

                                  14   and Fourteenth Amendments, against Millhench, Hamilton, Whelan and Cather, pursuant to 42

                                  15   U.S.C. § 1983 and Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403

                                  16   U.S. 388 (1971); (2) Count Two, Malicious Prosecution, against the United States of America,

                                  17   Millhench, Hamilton, Whelan and Cather; and (3) Count Three, Violation of 42 U.S.C. § 2000dd,

                                  18   against Millhench and Hamilton.2

                                  19

                                  20                                  PROCEDURAL BACKGROUND
                                  21          On December 19, 2017, plaintiff filed a pro se complaint against RNSP, Chief State Park
                                  22   Ranger Marshall Neeck, unidentified Park Rangers No. 1 through No. 6, Del Norte County
                                  23   Sheriff’s Department, Sheriff Eric Apperson, and unidentified Sherriff’s Deputies 1 and 2. The
                                  24   complaint alleged common law tort violations and civil rights violations under federal law. Dkt.
                                  25   No. 1. Following a motion to dismiss filed by Del Norte County Sherriff’s office, plaintiff filed
                                  26
                                  27          2
                                                The SAC also alleges Count Four, which is alleged only against the County of Del Norte
                                  28   defendants. The County of Del Norte defendants filed an unopposed motion to dismiss the SAC,
                                       and they were dismissed in an order filed September 20, 2018. Dkt. No. 104.
                                                                                       5
                                   1   his First Amended Complaint (“FAC”) on March 12, 2018. Dkt. No. 13; Dkt. No. 18.

                                   2          The FAC no longer named Neeck, Del Norte County Sheriff’s Department, or Apperson.

                                   3   Dkt. No. 18. The FAC named the United States Department of the Interior (“DOI”) and the

                                   4   County of Del Norte, and contained six causes of action. Dkt. No. 18. In March and April,

                                   5   plaintiff added defendants, many of whom he later dismissed, but including Gregory Morse,

                                   6   Aaron Millhench, Mike Whelan, Elizabeth Hamilton, Kevin Cather and United States Attorney

                                   7   General.

                                   8          In response to a motion to dismiss brought by California Department of Parks and

                                   9   Recreation (“CDPR”), plaintiff requested leave to file the Second Amended Complaint (“SAC”).

                                  10   Dkt. No. 56, 72.      The Court granted leave, but dismissed CDPR on the basis of Eleventh

                                  11   Amendment immunity. Dkt. No. 77. Plaintiff filed the SAC on July 3, 2018 and added the United

                                  12   States of America and County of Del Norte Sheriff’s Deputy Justin Pearcey as defendants. Dkt.
Northern District of California
 United States District Court




                                  13   No. 75, 80. On July 10, 2018, the federal defendants filed a motion to dismiss certain claims from

                                  14   the SAC, and on July 17, the state defendants filed a motion to dismiss. Dkt. No. 84, 91. Plaintiff

                                  15   responded to all motions and defendants replied. Dkt. No. 91, 96, 100, 103.

                                  16

                                  17                                           LEGAL STANDARD

                                  18          A complaint must contain “a short and plain statement of the claim showing that the

                                  19   pleader is entitled to relief,” Fed. R. Civ. Pro. 8(a)(2), and a complaint that fails to do so is subject

                                  20   to dismissal pursuant to Rule 12(b)(6). To survive a Rule 12(b)(6) motion to dismiss, the plaintiff

                                  21   must allege “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.

                                  22   Twombly, 550 U.S. 544, 570 (2007). This “facial plausibility” standard requires the plaintiff to

                                  23   allege facts that add up to “more than a sheer possibility that a Defendant has acted unlawfully.”

                                  24   Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009). While courts do not require “heightened fact

                                  25   pleading of specifics,” a plaintiff must allege facts sufficient to “raise a right to relief above the

                                  26   speculative level.”    Twombly, 550 U.S. at 544, 555.           “A pleading that offers ‘labels and

                                  27   conclusions’ or ‘a formulaic recitation of the elements of a cause of action will not do.’” Iqbal,

                                  28   556 U.S. at 678 (quoting Twombly, 550 U.S. at 555). “Nor does a complaint suffice if it tenders
                                                                                          6
                                   1   ‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Id. (quoting Twombly, 550 U.S. at

                                   2   557). “While legal conclusions can provide the framework of a complaint, they must be supported

                                   3   by factual allegations.” Id.

                                   4            In reviewing a Rule 12(b)(6) motion, a district court must accept as true all facts alleged in

                                   5   the complaint, and draw all reasonable inferences in favor of the plaintiff. See Usher v. City of

                                   6   Los Angeles, 828 F.2d 556, 561 (9th Cir. 1987). However, a district court is not required to accept

                                   7   as true “allegations that are merely conclusory, unwarranted deductions of fact, or unreasonable

                                   8   inferences.” In re Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008).

                                   9            Pro se complaints are held to “less stringent standards than formal pleadings drafted by

                                  10   lawyers.” Haines v. Kerner, 404 U.S. 519, 520 (1972). Where a plaintiff is proceeding pro se, the

                                  11   Court has an obligation to “construe the pleadings liberally and to afford the [plaintiff] the benefit

                                  12   of any doubt.” Bretz v. Kelman, 773 F.2d 1026, 1027 n.1 (9th Cir. 1985) (en banc). However, pro
Northern District of California
 United States District Court




                                  13   se pleadings still must allege facts sufficient to allow a reviewing court to determine whether a

                                  14   claim has been stated. Ivey v. Bd. of Regents of Univ. of Alaska, 673 F.2d 266, 268 (9th Cir.

                                  15   1982).

                                  16            If the Court dismisses the complaint, it must then decide whether to grant leave to amend.

                                  17   The Ninth Circuit has “repeatedly held that a district court should grant leave to amend even if no

                                  18   request to amend the pleading was made, unless it determines that the pleading could not possibly

                                  19   be cured by the allegation of other facts.” Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000)

                                  20   (citations and internal quotation marks omitted).

                                  21

                                  22                                               DISCUSSION
                                  23   I.       Federal Defendants
                                  24            The federal defendants move to dismiss Count One to the extent that count is brought
                                  25   under 42 U.S.C. § 1983 and the Fourteenth Amendment,3 as well as Count Two (malicious
                                  26
                                  27            3
                                                The federal defendants do not move to dismiss Count One to the extent plaintiff has
                                  28   brought Bivens claims against Millhench and Hamilton alleging violations of his First, Fourth and
                                       Fifth Amendment due process rights.
                                                                                     7
                                   1   prosecution), and Count Three (42 U.S.C. § 2000dd). Plaintiff concedes that the following federal

                                   2   defendants, who were named at some point in this case but not in the SAC, should be dismissed:

                                   3   the DOI, the Attorney General, NPS, and Neeck. Dkt. No. 91 at 7. The Court GRANTS the

                                   4   motion to dismiss these defendants without leave to amend. Plaintiff also concedes that the Court

                                   5   should dismiss Count Three under 42 U.S.C. § 2000dd, because that statute does not provide a

                                   6   private cause of action. Id. The Court GRANTS the motion to dismiss Count Three without leave

                                   7   to amend.

                                   8

                                   9          A.      Count One
                                  10                  1.      42 U.S.C. § 1983 Claims against the Individual Federal Defendants

                                  11          Although somewhat unclear from the SAC, plaintiff’s opposition clarifies that he is

                                  12   seeking to hold the individual federal defendants liable under both 42 U.S.C. § 1983 and Bivens.4
Northern District of California
 United States District Court




                                  13   Plaintiff alleges that federal defendants Millhench and Hamilton acted under color of state law to

                                  14   deprive him of his First, Fourth, Fifth, and Fourteenth Amendment rights, violating 42 U.S.C.

                                  15   § 1983. Plaintiff’s opposition also states that he seeks to hold Chief Ranger Morse liable under

                                  16   section 1983, although the SAC does not allege any specific claims against him. Defendants move

                                  17   to dismiss Count One to the extent that count is brought under section 1983 because the federal

                                  18   defendants are not state actors amenable to suit under that statute.

                                  19          To establish a claim under § 1983, a plaintiff must demonstrate that: (1) the defendants

                                  20   deprived him “of a right secured by the Constitution and laws of the United States,” and (2) that an

                                  21   individual “acting under color of state law” accomplished the deprivation. Chudacoff v. Univ.

                                  22   Med. Ctr. of S. Nev., 649 F.3d 1143, 1149 (9th Cir. 2011). The central inquiry is, therefore,

                                  23   whether the actions leading to the deprivation of the right are “fairly attributable to the State.”

                                  24

                                  25          4
                                                 “Bivens established that the victims of a constitutional violation by a federal agent have a
                                  26   right to recover damages against the official in federal court despite the absence of any statute
                                       conferring such a right.” Carlson v. Green, 446 U.S. 14, 18 (1980). Although there are some
                                  27   differences, generally “a Bivens action is the federal analog to suits brought against state officials
                                       under Rev. Stat. § 1979, 42 U.S.C. § 1983.” Hartman v. Moore, 547 U.S. 250, 254 n.2 (2006); see
                                  28   also Wilson v. Layne, 526 U.S. 603, 609 (1999) (“Both Bivens and § 1983 allow a plaintiff to seek
                                       money damages from government officials who have violated his Fourth Amendment rights.”).
                                                                                         8
                                   1   Lugar v. Edmondson Oil Co. Inc., 457 U.S. 922, 937 (1982). To determine whether an action is

                                   2   fairly attributable to the state, courts apply a two-prong test, asking: (1) whether the deprivation

                                   3   was “caused by the exercise of some right or privilege created by the State or . . . by a person for

                                   4   whom the State is responsible[,]” and (2) whether “the party charged with the deprivation . . . may

                                   5   fairly be said to be a state actor.” Id.

                                   6           With regards to the second prong, “federal officials acting under federal authority are

                                   7   generally not considered to be state actors[.]” Cabrera v. Martin, 973 F.2d 735, 742 (9th Cir.

                                   8   1992) (citations omitted). “Federal officials do not become ‘state actors’ unless ‘[t]he State has so

                                   9   far insinuated itself into a position of interdependence with . . . [the federal officials] that it must

                                  10   be recognized as a joint participant in the challenged activity.’” Id. (quoting Kletschka v. Driver,

                                  11   411 F.2d 436, 449 (2d Cir. 1969)). Rather, there must be a “sufficiently close nexus between the

                                  12   State and the challenged action of the [federal actors] so that the action of the latter may be fairly
Northern District of California
 United States District Court




                                  13   treated as that of the State itself.” Ibrahim v. Dep't of Homeland Sec., 538 F.3d 1250, 1257 (9th

                                  14   Cir. 2008) (alterations in original) (citing Cabrera, 973 F.2d at 744) (holding that because

                                  15   California had no role in placing plaintiff on the no-fly list and despite “federal officials

                                  16   recruit[ing] local police to help enforce federal law,” there was no sufficiently close nexus); see

                                  17   also Jackson v. Metropolitan Edison Co., 419 U.S. 345, 351 (1974) (finding a regulated utility

                                  18   company was not a state actor for purposes of § 1983); Scott v. Rosenberg, 702 F.2d 1263, 1269

                                  19   (9th Cir. 1983) (finding no sufficiently close nexus where “government employees requested

                                  20   information from, offered to exchange, and did exchange information with the California attorney

                                  21   general's office by means of which the two agencies assisted one another”).

                                  22           The Court concludes that the complaint fails to allege facts showing a “sufficiently close

                                  23   nexus” between the federal defendants and the State such that the actions of Millhench and

                                  24   Hamilton can be attributed to the State. Plaintiff alleges that Millhench and Hamilton were

                                  25   involved in the initial detention and search of plaintiff and the vehicle, and that after Cather and

                                  26   Whelan arrived at the scene, Cather “help[ed] Millhench get Mr. Paul to his knees,” Millhench

                                  27   handed Cather some of plaintiff’s possessions, Cather took plaintiff’s information from him, and

                                  28   the four rangers discussed what plaintiff could be charged with and that Whelan made the final
                                                                                          9
                                   1   decision. SAC at ¶¶ 31-33, 42. This is insufficient to transform the federal rangers’ actions into

                                   2   those of the State.5 See Billings v. United States, 57 F.3d 797, 801 (9th Cir. 1995) (holding that

                                   3   Secret Service Agents did not act under color of state law where a county sheriff’s office took the

                                   4   plaintiff into custody at the behest and under the direction of the federal agents).

                                   5          Plaintiff’s opposition argues that there is a symbiotic relationship between NPS and the

                                   6   California Department of Parks and Recreation (“CDPR”), such that NPS Rangers in RNSP are

                                   7   state actors. Plaintiff cites6 a quote from Brian O’Neil, a DOI official, in which he discusses the

                                   8   joint management of the lands in the Redwood National and State Parks by NPS and CDPR, as

                                   9   well as an article describing the relationship between the National Park Service and the CDPR

                                  10   with regard to jointly managing the Redwood National and State Parks. Dkt. No. 91 at 9-10 & Ex.

                                  11   C. However, plaintiff has not cited any authority for the proposition that joint management is, on

                                  12   its own, a sufficient basis for holding federal park rangers working within the Redwood National
Northern District of California
 United States District Court




                                  13   and State Parks liable under section 1983. Second, plaintiff points to a Director’s Order issued by

                                  14   NPS, which cites to a now repealed statute that granted authority to NPS for purposes outside of

                                  15   the National Park System. Id. Plaintiff alleges Millhench and Hamilton were outside of National

                                  16   Park boundaries, but his own exhibits contradict this claim.7 Id. NPS officials located in RNSF

                                  17   act under authority of federal law through the Congressional grant of Redwood National Forest, 16

                                  18   U.S.C. section 79(a) et seq.

                                  19          Accordingly, the Court concludes that plaintiff may not bring section 1983 claims against

                                  20   the individual federal defendants. The Court DISMISSES Count One to the extent it is brought

                                  21   under section 1983. If plaintiff amends the complaint, he shall not include any section 1983

                                  22

                                  23
                                              5
                                                  Further, plaintiff is pursuing claims against Millhench and Hamilton under Bivens, and
                                  24   thus is not without a remedy against these defendants.

                                  25          6
                                               Plaintiff states that the quote is from a speech Mr. O’Neill gave to a Congressional
                                       Committee. Plaintiff does not provide a specific citation for the quote.
                                  26
                                              7
                                                Incident Report, Exhibit A states the Officers were in “Redwood National and State
                                  27   Parks.” Dkt. No. 91, Ex. A (emphasis added); Exhibit C explains how Congress “included three
                                       state parks within the [Redwood] [N]ational [P]ark boundary.” Dkt. No. 91, Ex. C (emphasis
                                  28
                                       added).
                                                                                     10
                                   1   claims against the individual federal defendants.

                                   2

                                   3                  2.      Fourteenth Amendment Equal Protection
                                   4          Count One alleges that defendants Millhench and Hamilton violated plaintiff’s right to

                                   5   Equal Protection under the Fourteenth Amendment. SAC at ¶¶ 83-85. The Equal Protection

                                   6   Clause of the Fourteenth Amendment applies only to state actors. U.S. CONST. amend. XIV, § 1.

                                   7   As such, plaintiff cannot bring a Fourteenth Amendment equal protection claim against the federal

                                   8   defendants. However, “discrimination may be so unjustifiable as to be violative of due process”

                                   9   under the Fifth Amendment. Bolling v. Sharpe, 347 U.S. 497, 499 (1954); see also Sessions v.

                                  10   Morales-Santana, 137 S. Ct. 1678, 1686, (2017) (citing Weinberger v. Wiesenfeld, 420 U.S. 636,

                                  11   638, n. 2 (1975)).

                                  12          Accordingly, the Court DISMISSES Count One to the extent plaintiff alleges that the
Northern District of California
 United States District Court




                                  13   federal defendants violated his rights under the Fourteenth Amendment. If plaintiff amends the

                                  14   complaint, he may allege an Equal Protection violation under the Fifth Amendment’s Due Process

                                  15   Clause,8 provided that plaintiff can allege the elements of such a claim, including specific facts in

                                  16   support of allegations of discriminatory intent, as discussed in further detail in Section II.A.2.

                                  17

                                  18                  3.      Bivens claim against NPS Chief Ranger Morse
                                  19          The SAC names defendant NPS Chief Ranger Gregory Morse as a party, but Morse is not

                                  20   named under any specific counts. The SAC states that Morse is being sued in his official capacity.

                                  21   SAC at ¶ 9. Defendants contend that to the extent plaintiff wishes to bring a Bivens claim against

                                  22   Morse, he cannot bring such a claim against Morse in his official capacity because “Bivens suits

                                  23   are individual capacity suits.” Solida v. McKelvey, 820 F.3d 1090, 1094 (9th. Cir. 2016).

                                  24          Plaintiff’s opposition concedes he cannot bring a Bivens claim against Morse in his official

                                  25   capacity, and states that plaintiff wishes to bring claims against Morse under section 1983. Dkt.

                                  26
                                  27          8
                                                 The SAC alleges that Millhench and Hamilton violated plaintiff’s Fifth Amendment Due
                                  28   Process rights, but does not assert an Equal Protection violation under that amendment. SAC at
                                       ¶¶ 80-82.
                                                                                      11
                                   1   No. 91 at 1, 17. Plaintiff states that he wants to bring a claim against Morse for “inadequate

                                   2   training and maintaining a longstanding practice of violating the constitutional rights of American

                                   3   citizens.” Id. at 17.

                                   4           For the reasons stated supra, plaintiff cannot bring a section 1983 claim against Morse. If

                                   5   plaintiff chooses to amend his complaint to include a cause of action against Morse under Bivens

                                   6   in his individual capacity, he must allege that defendant Morse personally participated in the

                                   7   events giving rise to his claim. “Respondeat superior has been consistently rejected as a basis for

                                   8   the imposition of § 1983 or Bivens liability.” Meyer v. Reno, 911 F. Supp. 11, 15 (D.D.C. 1996)

                                   9   (citing cases and holding that the claims against federal defendants based only on “their ultimate

                                  10   supervisory status, must be dismissed[]”).

                                  11

                                  12           B.      Count Two: Malicious Prosecution
Northern District of California
 United States District Court




                                  13                   1.      United States

                                  14           Plaintiff alleges a common law tort claim for malicious prosecution against the United

                                  15   States, Millhench and Hamilton. SAC at ¶¶ 88-92. The complaint alleges that Millhench and

                                  16   Hamilton were acting within the scope of their employment. Id. at ¶¶ 7-8. “The [Federal Tort

                                  17   Claims Act] provides a limited waiver of the sovereign immunity of the United States for torts

                                  18   committed by federal employees acting within the scope of their employment.” Nurse v. United

                                  19   States, 226 F.3d 996, 1000 (9th Cir. 2000). The FTCA “only waives sovereign immunity if a

                                  20   plaintiff first exhausts his administrative remedies.” Ibrahim v. Dep’t of Homeland Sec., 538 F.3d

                                  21   1250, 1258 (9th Cir. 2008) (citing 28 U.S.C. § 2675(a) and McNeil v. United States, 508 U.S. 106,

                                  22   113 (1993)).

                                  23           Plaintiff concedes that he failed to exhaust his administrative remedies under the FTCA.

                                  24   Dkt. No. 91 at 1. Accordingly, plaintiff’s claim for malicious prosecution against the United

                                  25   States is DISMISSED WITHOUT LEAVE TO AMEND.

                                  26
                                  27                   2.      Millhench and Hamilton

                                  28           Plaintiff’s opposition states that he seeks to bring a malicious prosecution claim against
                                                                                       12
                                   1   Millhench and Hamilton pursuant to 42 U.S.C. § 1983. Dkt. No. 91 at 1, n.1. However, for the

                                   2   reasons stated above, plaintiff cannot bring a claim against these defendants pursuant to section

                                   3   1983.

                                   4           “To claim malicious prosecution, a petitioner must allege ‘that the defendants prosecuted

                                   5   her with malice and without probable cause, and that they did so for the purpose of denying her

                                   6   equal protection or another specific constitutional right.’” Lacey v. Maricopa County, 693 F.3d

                                   7   896, 919 (9th Cir. 2012) (en banc);9 see also West v. City of Mesa, 128 F. Supp. 3d 1233, 1239-40

                                   8   (D. Ariz. 2015) (analyzing malicious prosecution claim against federal agents pursuant to Bivens

                                   9   where the plaintiff alleged he was prosecuted without probable cause in violation of the Fourth

                                  10   Amendment). A claim for malicious prosecution “requires ‘the institution of criminal proceedings

                                  11   against another who is not guilty of the offense charged’ and that ‘the proceedings have terminated

                                  12   in favor of the accused.’” Lacey, 693 F.3d at 919 (quoting Restatement (Second) of Torts § 653
Northern District of California
 United States District Court




                                  13   (1977)).

                                  14           Defendants contend that plaintiff cannot state a claim for malicious prosecution under any

                                  15   theory because plaintiff was not actually prosecuted.          The SAC alleges that when plaintiff

                                  16   appeared in court, the judge told him that there were “no charges before him” and “[t]here was no

                                  17   court file for Mr. Paul.” SAC at ¶ 53. In addition, plaintiff concedes in his opposition that he was

                                  18   not actually prosecuted. Dkt. No. 91 at 13.

                                  19           Plaintiff argues that “[c]ompelling Mr. Paul to go to Court is enough to have initiated

                                  20   criminal prosecution” and that “[t]he fact that the District Attorney failed to prosecute is a

                                  21   termination in favor of the plaintiff.” Id. However, the fact that plaintiff appeared in court is not,

                                  22   on its own, sufficient to show that criminal proceedings were initiated. It appears to the Court that

                                  23   plaintiff’s allegations in the SAC, combined with his statements in his opposition, strongly suggest

                                  24   that no criminal charges were actually initiated against plaintiff. If that is the case, plaintiff cannot

                                  25   state a claim for malicious prosecution, and instead his claim is for one of false arrest (which is

                                  26
                                  27           9
                                                 Lacey involved a malicious prosecution claim brought under 42 U.S.C. § 1983. Because
                                  28   claims alleging constitutional violations pursuant to section 1983 are analogous to Bivens claims,
                                       the Court finds Lacey instructive.
                                                                                       13
                                   1   already encompassed in Count One). See Lacey, 693 F.2d at 920 (“Although Lacey and Larkin

                                   2   were arrested, they have not alleged that any process resulting in the initiation of criminal

                                   3   proceedings followed this arrest. Accordingly, Lacey has not identified any action taken by

                                   4   Wilenchik that can properly be characterized as a prosecution. He has simply recast the false

                                   5   arrest claim as a claim for malicious prosecution, which he may not do.”).

                                   6          The Court will grant plaintiff limited leave to amend as follows: if plaintiff wishes to

                                   7   pursue a malicious prosecution claim against Millhench and Hamilton, he must bring that claim

                                   8   pursuant to Bivens, and he must be able to truthfully allege that he was prosecuted with malice and

                                   9   without probable cause, that criminal charges were actually filed against him, and that the criminal

                                  10   proceedings were terminated in his favor.

                                  11

                                  12   II.    State Defendants
Northern District of California
 United States District Court




                                  13          State defendants CSP Rangers Whelan and Cather move to dismiss Counts One and Two.
                                  14   Plaintiff concedes that this Court should dismiss Count One to the extent he alleges First
                                  15   Amendment retaliation, Fourth Amendment excessive force, and Fifth Amendment deprivation of
                                  16   due process brought under 42 U.S.C. § 1983. Dkt. No. 100 at 1. The Court GRANTS defendants’
                                  17   motion to dismiss these claims without leave to amend. Plaintiff does oppose dismissal of the
                                  18   remainder of his Count One 42 U.S.C. § 1983 claims against Whelan and Cather: Unlawful
                                  19   Search and Seizure in violation of the Fourth Amendment and Violation of Equal Protection under
                                  20   the Fourteenth Amendment.       Plaintiff also opposes dismissal of Count Two, the malicious
                                  21   prosecution claim.
                                  22

                                  23          A.      Count One
                                  24                  1.     Fourth Amendment Unlawful Search and Seizure
                                  25          Plaintiff alleges that CPS Rangers Whelan and Cather violated his Fourth Amendment
                                  26   rights by conducting an unlawful search and seizure. Defendants argue that plaintiff’s allegations
                                  27   against Whelan and Carter’s regarding their involvement in the searches of the vehicle and of
                                  28   plaintiff, and regarding plaintiff’s arrest, are vague and conclusory. For example, defendants
                                                                                       14
                                   1   argue “[t]here are no factual allegations about the professional relationships between the National

                                   2   Park Service rangers (Hamilton and Millhench) and the California Department of Parks and

                                   3   Recreation rangers (Whelan and Cather). There are no allegations establishing that the state

                                   4   Ranger Whelan had the authority to ‘make the final decisions’ for, or otherwise direct, the federal

                                   5   rangers who ultimately arrested Plaintiff.” Dkt. No. 103 at 2.

                                   6          The Court finds that plaintiff’s allegations are sufficient. With regard to the searches,

                                   7   plaintiff does allege that Cather and Whelan participated in the searches and that there was no

                                   8   probable cause for the searches. SAC at ¶¶ 31, 33-35, 38, 40, 42, 68, 71, 73. Whether the

                                   9   searches were in fact lawful is a question appropriate for summary judgment.10 With regard to the

                                  10   arrest, plaintiff alleges that Millhench and Hamilton detained him, that Cather and Whelan

                                  11   discussed with Millhench and Hamilton the possible charges, and that Whelan made the final

                                  12   decision about the charges. Although plaintiff’s allegations are not a model of clarity, plaintiff is
Northern District of California
 United States District Court




                                  13   pro se, and he does allege that the rangers lacked probable cause to arrest him. At this stage of the

                                  14   litigation, and particularly in light of his pro se status, plaintiff cannot be expected to have

                                  15   information about the professional relationships between the federal and state rangers, nor can he

                                  16   have specific information about the scope of Whelan’s authority.

                                  17          Defendants Cather and Whelan also move to dismiss Count One on the basis of qualified

                                  18   immunity.    Citing White v. Pauly, __ U.S. __, 137 S. Ct. 548 (2017) (per curiam), defendants

                                  19   argue that they were entitled to rely on the presumptive legality of the conclusions and actions of

                                  20   Millhench and Hamilton, who were already on the scene when Cather and Whelan had arrived. In

                                  21   White, the Supreme Court held that a district court should have granted summary judgment in

                                  22   favor of a police officer on qualified immunity grounds because “[c]learly established federal law

                                  23   does not prohibit a reasonable officer who arrives late to an ongoing police action in

                                  24   circumstances like this from assuming that proper procedures, such as officer identification, have

                                  25   already been followed. No settled Fourth Amendment principle requires that officer to second-

                                  26
                                  27          10
                                                  In addition, if plaintiff was not the owner of the vehicle, he may lack standing to
                                  28   challenge the search and seizure of the vehicle. Defendants may challenge plaintiff’s standing to
                                       challenge that search and seizure on summary judgment.
                                                                                       15
                                   1   guess the earlier steps already taken by his or her fellow officers in instances like the one White

                                   2   confronted here.” Id. at 552. The specific circumstances in White involved suspects who were

                                   3   armed, and the late-arriving police officer heard shots fired prior to his arrival.

                                   4           The Court concludes that it is premature to determine whether Whelan and Cather are

                                   5   entitled to qualified immunity, and that defendants may renew their argument on a fuller factual

                                   6   record. As White demonstrates, the qualified immunity analysis is fact-specific, and at this stage

                                   7   of the litigation the record regarding what happened with the searches and arrest of plaintiff is

                                   8   undeveloped.

                                   9

                                  10                  2.      Fourteenth Amendment Equal Protection
                                  11           Although plaintiff’s Equal Protection claim is somewhat unclear, it appears that the basis

                                  12   for his claim is contained in paragraph 54 of the SAC:
Northern District of California
 United States District Court




                                  13           Mr. Paul believes that he was targeted because his truck was old and beat-up and
                                               had different colored body parts. In addition, he believes that the Defendants had
                                  14           seen his vehicle on Howland Hill Road numerous times and knew he was a local as
                                               opposed to a tourist. (At the time, Mr. Paul lived on Howland Hill Road.) Being
                                  15           local would mean that their target was likely uneducated, and with a vehicle like
                                               that, he would surely not have the means to bring litigation. Mr. Paul further alleges
                                  16           that if he had been driving a shiny new SUV, dressed in Bermuda shorts and a
                                               clean white “Save the Redwoods” T-shirt, he would have walked away with only a
                                  17           warning for having his dog off-leash.
                                  18   SAC at ¶ 54. Plaintiff also alleges, “In his report, Millhench valued Mr. Paul’s vehicle at $100.”

                                  19   Id. at n.1.

                                  20           “The Equal Protection Clause of the Fourteenth Amendment commands that no State shall

                                  21   ‘deny to any person within its jurisdiction the equal protection of the laws,’ which is essentially a

                                  22   direction that all persons similarly situated should be treated alike.” City of Cleburne v. Cleburne

                                  23   Living Ctr., 473 U.S. 432, 439 (1985). “To state a § 1983 claim for violation of the Equal

                                  24   Protection Clause[,] a plaintiff must show that the defendants acted with an intent or purpose to

                                  25   discriminate against the plaintiff based upon membership in a protected class.” Thornton v. City of

                                  26   St. Helens, 425 F.3d 1158, 1166 (9th Cir. 2005) (citation and internal quotation marks omitted).

                                  27           To the extent plaintiff is alleging an Equal Protection claim on the basis of being a “local”

                                  28   as opposed to a tourist, that claim fails because the status of being “local” is not protected.
                                                                                          16
                                   1   However, if plaintiff is seeking to allege that defendants discriminated against him based upon his

                                   2   socioeconomic group, which is one plausible reading of plaintiff’s allegations, it is possible for

                                   3   plaintiff to allege an Equal Protection claim. See Kadrmas v. Dickinson Public Schools, 478 U.S.

                                   4   450 (1988) (stating legislation based on socioeconomic status “will ordinarily survive an equal

                                   5   protection attack so long as the challenged classification is rationally related to a legitimate

                                   6   governmental purpose.”); see also Pac. Comm. Res. Ctr. v. City of Glendale, Civil No. 6:13-cv-

                                   7   1272-MC, 2013 WL 5755390, at * 2-3 (D. Or. Oct. 23, 2013) (analyzing equal protection claim

                                   8   alleging discrimination on the basis of low socioeconomic status).

                                   9          However, as currently alleged the SAC fails to state a claim for an Equal Protection

                                  10   violation. In order to state a claim, plaintiff must allege facts showing that defendants had the

                                  11   intent to discriminate against him on account of his socioeconomic status or some other protected

                                  12   status. The SAC speculates that Cather and Whelan targeted him because the truck he was driving
Northern District of California
 United States District Court




                                  13   was old and beat up, and that defendants had seen him driving in the area. However, plaintiff does

                                  14   not allege any particular facts, such as comments made by either Cather or Whelan, in support of

                                  15   that speculative allegation. See Lee v. City of Los Angeles, 250 F.3d 668, 687 (9th Cir. 2001)

                                  16   (dismissing equal protection claim for failure to allege discriminatory animus).11

                                  17          Accordingly, the Court DISMISSES this claim with leave to amend. If plaintiff chooses to

                                  18   amend this claim, he must allege specific facts supporting his allegation that defendants targeted

                                  19   him on account of socioeconomic status or some other protected status. See id.

                                  20

                                  21          B.      Count Two: Malicious Prosecution
                                  22          Defendants move to dismiss the malicious prosecution claim. In California, the elements

                                  23   of a malicious prosecution claim are that the prosecution: (1) was initiated by or at the direction of

                                  24   the defendant and was pursued to a legal termination in plaintiff’s favor; (2) was brought without

                                  25   probable cause; and (3) was initiated with malice. Conrad v. United States, 447 F.3d 760, 767

                                  26
                                  27
                                              11
                                                  Plaintiff’s opposition to defendants’ motion suggests that defendants discriminated
                                       against him because the vehicle was registered to Hector Perez, “who was most likely Hispanic.”
                                  28   Dkt. No. 100 at 10. However, this allegation of discriminatory intent is also speculative.

                                                                                        17
                                   1   (9th Cir. 2006) (citing Sheldon Appel Co. v. Albert & Oliker, 765 P.2d 498, 501 (Cal. 1989)). For

                                   2   the reasons stated supra, the Court finds that plaintiff has failed to allege the elements of such a

                                   3   claim because plaintiff has not alleged that criminal charges were actually filed against him, nor

                                   4   has he alleged that any criminal proceedings were terminated in his favor.

                                   5            Defendants also argue that the malicious prosecution claim should be dismissed because

                                   6   plaintiff has failed to allege compliance with the California Government Claims Act. Dkt. No. 87

                                   7   at 16. Before filing suit on tort claims against state actors, a plaintiff must file a government claim

                                   8   pursuant to the California Government Claims Act. CAL. GOV. CODE § 810, et seq. A plaintiff

                                   9   must present her claim “not later than six months after the accrual of the cause of action.” CAL.

                                  10   GOV. CODE § 911.2. The cause of action accrues on the date when the cause of action became

                                  11   actionable. CAL. GOV. CODE § 901. A cause of action accrues when it is “complete with all of its

                                  12   elements,” including wrongdoing, harm and causation. Aryeh v. Canon Bus. Sols., Inc., 55 Cal.
Northern District of California
 United States District Court




                                  13   4th 1185, 1191 (2013); Garber v. City of Clovis, 698 F. Supp. 2d 1204, 1212 (E.D. Cal. 2010).

                                  14            The SAC does not allege that plaintiff filed a government claim prior to filing this lawsuit,

                                  15   and plaintiff’s opposition does not address this issue. Accordingly, the Court DISMISSES the

                                  16   malicious prosecution claim. If plaintiff wishes to pursue this claim against defendants Cather and

                                  17   Whelan, plaintiff must be able to allege that he complied with the Government Claims Act prior to

                                  18   filing suit, and he must be able to allege the elements of a malicious prosecution claim.

                                  19

                                  20                                              CONCLUSION

                                  21            The following defendants are dismissed from this case: the Department of the Interior, the

                                  22   Attorney General of the United States, the National Park Service, and Chief Ranger Marshall

                                  23   Neeck.

                                  24            The following claims are dismissed WITHOUT LEAVE TO AMEND from Count One:

                                  25               •   All claims brought pursuant to 42 U.S.C. § 1983 against the federal defendants.

                                  26               •   The Fourteenth Amendment claim brought against the federal defendants.

                                  27               •   The Bivens claim brought against defendant Morse in his official capacity.

                                  28               •    The 42 U.S.C. § 1983 claims against Whelan and Cather alleging First
                                                                                         18
                                   1                 Amendment retaliation, Fourth Amendment excessive force, and Fifth Amendment

                                   2                 deprivation of due process.

                                   3          The following claims are dismissed WITH LEAVE TO AMEND from Count One:

                                   4             •   Plaintiff may allege a Bivens claim against Millhench and Hamilton alleging a Fifth

                                   5                 Amendment Equal Protection claim if he can allege specific facts showing that

                                   6                 defendants discriminated against him on account of his socioeconomic status or

                                   7                 some other protected status.

                                   8             •   Plaintiff may allege a Bivens claim against Morse in his individual capacity if he

                                   9                 can allege that Morse personally participated in actions that deprived plaintiff of a

                                  10                 constitutional right.

                                  11             •   Plaintiff may amend his section 1983 claim against Whelan and Cather alleging an

                                  12                 Equal Protection violation if he can allege specific facts showing that defendants
Northern District of California
 United States District Court




                                  13                 discriminated against him on account of his socioeconomic status or some other

                                  14                 protected status.

                                  15          The following claims remain in Count One:

                                  16             •   Plaintiff’s Bivens claims against Millhench and Hamilton alleging violations of his

                                  17                 First, Fourth and Fifth Amendment Due Process rights.

                                  18             •   Plaintiff’s section 1983 claims against Whelan and Cather alleging a violation of

                                  19                 the Fourth Amendment.

                                  20          The following claims are DISMISSED WITHOUT LEAVE TO AMEND from Count

                                  21   Two:

                                  22             •   The claim for malicious prosecution against the United States.

                                  23          The following claims are DISMISSED WITH LEAVE TO AMEND from Count Two:

                                  24             •   The claim for malicious prosecution against Millhench and Hamilton. Plaintiff

                                  25                 may bring this claim pursuant to Bivens if he can allege the elements of this claim,

                                  26                 including that criminal charges were actually filed against him and that the criminal

                                  27                 proceedings were terminated in his favor.

                                  28             •   The claim for malicious prosecution against Whelan and Cather, provided plaintiff
                                                                                      19
                                   1                  can allege compliance with the Government Claims Act and the elements of the

                                   2                  claim.

                                   3           Count Three is DISMISSED WITHOUT LEAVE TO AMEND.

                                   4           If plaintiff chooses to file an amended complaint, he must do so within the scope of the

                                   5   leave granted in this order. Any amended complaint must be filed no later than October 22,

                                   6   2018.

                                   7

                                   8           IT IS SO ORDERED.

                                   9

                                  10   Dated: October 5, 2018                      ______________________________________
                                                                                     SUSAN ILLSTON
                                  11                                                 United States District Judge

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      20
